Citation Nr: 0738200	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-19 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a compensable rating for atopic dermatitis.



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from August 1966 to 
October 1969.

This matter comes to the Board of Veterans' Affairs (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Atlanta, Georgia.  
In February 2005, the veteran's case was transferred to the 
VA RO in Columbia, South Carolina. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2003, the RO received the veteran's current claim 
for a compensable rating for his service-connected atopic 
dermatitis.  He failed to report for a medical examination 
requested by VA and scheduled in Atlanta in March 2004.  
However, in an October 2004 signed statement, he again 
requested a compensable rating and advised the RO that he was 
a patient at the VA medical facilities in Columbia and 
Charleston, and the Dorn VA Hospital, in Columbia, South 
Carolina.  Nevertheless, in November 2004, the veteran was 
scheduled for another medical examination in Atlanta and 
failed to report for that appointment.  

In a signed statement received in February 2005, the veteran 
said he did not receive notice of his November 2004 
examination until after the examination date.  He requested 
that the VA examination be rescheduled at the VA hospital in 
Columbia, South Carolina, and provided his current mailing 
address.  There is no indication that this was done.  VA 
medical records, dated through August 2007, indicate that the 
veteran was periodically treated for complaints associated 
with his skin disability.  When seen (for other problems) in 
August 2007 at the VA medical facility in Charleston, it was 
noted that he used a prescribed topical medicaton several 
times a day for his skin disability.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court's) decision in Ardison v. Brown, 6 
Vet. App. 405, 408 (1994), a case that, like this one, 
concerned the evaluation of a service-connected disorder that 
fluctuated in its degree of disability, that is, a skin 
disorder that had "active and inactive stages" or was subject 
to remission and recurrence.  The Court also remanded that 
case for the VA to schedule the veteran for an examination 
during an "active" stage or during an outbreak of the skin 
disorder.  See Ardison v. Brown, 6 Vet. App. at 408; see also 
Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding 
that "it is the frequency and duration of the outbreaks and 
the appearance and virulence of them during the outbreaks 
that must be addressed.").  Thus, the frequency, duration, 
and outbreaks of skin disease exacerbations must be addressed 
and the skin disorder should be considered, whenever 
possible, at a time when it is most disabling.  See Bowers; 
Ardison

On remand, the Board is of the opinion that the veteran 
should be afforded another opportunity to undergo a VA 
examination in conjunction with his claim.  VA regulations 
provide that, as to increased ratings and certain original 
claims, when a claimant fails to report for a scheduled 
medical examination without good cause the claim shall be 
denied, without review of the evidence of record.  See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.  In 
the event that the veteran does not report for an ordered 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the 
veteran's last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The veteran should be reminded, however, that the Court has 
also held that the "duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Evidence on file is insufficient to allow the case in its 
current posture.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment for a skin disorder, if any, 
for the period from August 2007 to the 
present.  If any records are 
unavailable, the veteran and his 
representative should be so advised in 
writing.

2.	The RO/AMC should contact the veteran 
in writing and request that he clarify 
if he is able to attend a medical 
examination at the VA medical facility 
in Charleston or VA hospital in 
Columbia, South Carolina.  A copy of 
the letter should be included in the 
claims file.
  
3.	If he expresses a willingness to 
report, then, the RO/AMC should 
schedule the veteran for a VA 
examination performed by an appropriate 
physician, e.g., a dermatologist, at 
the VA medical facility identified by 
the veteran, if possible, to determine 
the current severity of his service-
connected skin disability.  A copy of 
the letter advising the veteran of the 
date and location of the VA examination 
must be included in the claims files.  
All indicated tests and studies should 
be performed and all clinical findings 
reported in detail.  The claims folders 
should be made available to the 
examiner for review, and the 
examination report should indicate if 
the veteran's medical records were 
reviewed:

a.	The examiner should indicate if 
the veteran's atopic dermatitis 
involves disfigurement on the 
head, face or neck, or scars, and 
which, if any is the predominant 
disability.

b.	The examiner should note whether 
there is atopic dermatitis that is 
at least 5 percent, but less than 
20 percent, of the entire body, or 
at least 5 percent, but less than 
20 percent, of exposed areas 
affected, or; intermittent 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required 
for a total duration of less than 
six weeks during the past 12- 
month period; or, that covers 20 
to 40 percent of the entire body 
or 20 to 40 percent of exposed 
areas affected, or; systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs 
required for a total duration of 
six weeks or more, but not 
constantly, during the past 12-
month period.

4.	Then, the RO/AMC should readjudicate 
the veteran's claim for a compensable 
evaluation for atopic dermatitis.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
June 2005 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



